DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The applicant’s amendment is incoherent and not supported by embodiments disclosed by the applicant.  The applicant’s arguments regarding the previously applied prior art are persuasive with regard to Nakamoto but are not persuasive with respect to Fojtik because the applicant’s disclosure does not limit the claimed product from precluding athletic performance of an athlete as disclosed by Fotjik.  The applicant’s disclosure does not describe any specific types of products or merchants.  The prior art rejection based on Fotjik has been withdrawn however because Fotjik does not teach or suggest the contradictory limitations regarding limitations performed after the first condition is complete and the contradicts regarding the storage of the portion of the resource.

Specification
The amendment filed 4/22/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: Gaming devices and entertainment devices have different meanings because an entertainment device is a broader category of devices than gaming devices.  The applicant has not provided any explanation for this apparent broadening of the disclosure.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6, 12-15, and 17-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Written Description Issue #1
Claim 1 features the following limitations:
the processing device is configured to execute the computer-readable program code to: insert a validator node to the distributed trust computing network, the validator node being configured to generate protocols for monitoring and executing conditional resource transfers;
in response to receiving the request, generate, via the validator node, a protocol for monitoring and executing the conditional resource transfer according to the first condition and the second condition; Appl. No.: 16/800,173 Amdt. Dated: April 22, 2022 Reply to Office Action of January 24, 2022 Page 4 of 14 
determine, via the validator node, that the first condition has been completed;

Claim 18 features the following limitations:
the computer-readable instructions, when executed by a processing device, cause the processing device to: insert a validator node to the distributed trust computing network, the validator node being configured to generate protocols for monitoring and executing conditional resource transfers;
in response to receiving the request, generate, via the validator node, a protocol for monitoring and executing the conditional resource transfer according to the first condition and the second condition; Appl. No.: 16/800,173 Amdt. Dated: April 22, 2022 Reply to Office Action of January 24, 2022 Page 4 of 14 
determine, via the validator node, that the first condition has been completed;

Paragraph 65 of the applicant’s disclosure states that system 504 inserts the validator node into the distributed network environment comprising one or more nodes.  In paragraphs 67 and 73, the applicant states that the inserted validator node then monitors, manages, and then executes resource transfers.  Therefore, as disclosed by the applicant, the same device is not both inserting validator nodes and performing the actions of the validator nodes as presently claimed in claims 1 and 18.

Written Description Issue #2
Claims 1, 12, and 18 define the first condition as follows:
a first condition wherein a portion of resources is held by the system for a predetermined period of time and, after the predetermined period of time, the system releases the portion of the resources to the second storage location associated with the merchant providing the product to the customer;

Paragraph 69 of the applicant’s disclosure defines the conditions as follows:
A conditional resource transfer further comprises one or more conditions for triggering completion of a resource transfer (e.g., a release of resources to a recipient) and/or execution of one or more other actions associated with the resource transfer (e.g., intermediate steps before release of resources). In a specific embodiment, the one or more conditions may comprise a temporal condition component, wherein a resource is only transferred after a predetermined period of time. In another example, a condition may be event based, wherein thePage 20 of 32 
AttyDktNo: 9590US1.014033.3663resource transfer is dependent on an action, occurrence, or the like performed by at least one of the users and/or goods or services associated with the resource transfer. In a specific example, an event that triggers a predefined condition of the resource transfer may include failure of a product exchanged for another resource between users. 


The applicant’s claimed and disclosed first condition is clearly a temporal condition.
The applicant did not disclose an embodiment where the following limitations are performed after the first condition has completed, as further claimed:
 
determine, while holding the portion of the resources, whether the predetermined period of time has elapsed; 
determine, while holding the portion of the resources, whether an indication that the product has at least one of failed or malfunctioned has been received; 
in response to determining that the predetermined period of time has elapsed and that the indication that the product has at least one of failed or malfunctioned has not been received, release the portion of the resources to the second storage location associated with the merchant providing the product to the customer; 
and in response to determining that the predetermined period of time has not elapsed and that the indication that the product has at least one of failed or malfunctioned has been received, return the portion of the resources to the first storage location associated with the customer.

The applicant defines the first condition as a predetermined period of time, after which, a portion of resources held by the system is related to the second storage location associated with the merchant.  Therefore, the predetermined period of time has already elapsed when the first condition is completed.  The applicant did not disclose determining whether the time period has elapsed again because such a redundant determination would be futile and pointless.  
The applicant did not disclose the determination, while holding the portion of the resources, of whether the product has failed or malfunctioned has occurred because after the predetermined period of time of the first condition has completed, the resources are not held anymore.  The applicant did not disclose making this determination again after the time period has passed.
With respect to the third limitation above, the applicant defines the first condition as including the release of resources to the merchants after the predetermined time has passed.  The applicant has not disclosed doing this again after the first condition has completed.
Finally, the final limitation is nonsensical because the first condition being completed means the first time period has passed so there can be no determination that the predetermined period of time has not elapsed.  The first condition is the time period elapsing.  The applicant clearly did not disclose this nonsensical limitation.
The applicant clearly did not disclose performing the final four limitations after the first condition has completed.

Written Description Issue #3
Claim 1 features the following limitations:
receive a request for a conditional resource transfer between a first storage location associated with a customer and a second storage, location associated with a merchant providing a product to the customer, the conditional resource transfer defining: 
a first condition wherein a portion of resources is held by the system for a predetermined period of time and, after the predetermined period of time, the system releases the portion of the resources to the second storage location associated with the merchant providing the product to the customer;

in response to the first condition having been completed, transfer and hold the portion of the resources from the first storage location associated with the customer;

after the first condition has been completed:
in response to determining that the predetermined period of time has not elapsed and that the indication that the product has at least one of failed or malfunctioned has been received, return the portion of the resources to the first storage location associated with the customer.

Claims 12 and 18 feature the same or similar limitations.
The applicant did not disclose that the portion of the resources is both “held by the system” and also stored in the “first storage location associated with the customer”.  Paragraph 74 of the applicant’s disclosure makes it clear that there are alternative embodiments disclosed where the portion of the resources is held by the system in the form of resource storage 314 or it is held by the customer in the customer’s storage location.  The portion of the resource however cannot be in two places at once.  These separately disclosed embodiments are clearly mutually exclusive and cannot be used together.
The embodiment where the portion of resources is stored in storage 314 is a conventional escrow system where a third party would hold the resource for a period of time.  The Examiner notes that in the other embodiment, the applicant allows for the system to pull from the customers storage location as described in paragraphs 55 and 59 of the applicant’s disclosure but the applicant does not explain how the customer is prevented from using the portion of the resources that would still be under the customers control during the period where the time period specified in paragraph 69 is occurring.  In such a scenario, the customer could use the portion of the resources multiple times after the initial purchase but before first condition time period expires.  Paragraph 75 states that the first storage location maintains a minimum amount of resource equal to the portion of resources for completing the conditional resource transfer but there is no disclosure how the invention would force the customer to actually maintain this amount.  The applicant does not explain how their distributed ledger would prevent the customer from double spending the same portion of resources.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6, 12-15, and 17-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Clarity Issue #1
Claims 1 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: Claims 1 and 18 cover a processing device and instructions executed by a processing device, respectively, where the processing device both inserts a validator node to a distributed trust computing network and executes operations of the validator node.  It is not clear how the same device could feature code to both insert the validator node to a distributed trust computing network and perform operations of the validator node.  The code for inserting the node to the network and the code for operating the node could not exist at the same code because the code for inserting node causes the existence on a network the code for operating the node.  

Clarity Issue #2
Claims 1, 12, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are:  The limitations performed after the first condition has completed appear to contradict the state of events that occurs upon completion of the first condition.  The reasons why the claim is not clear are explained with respect to the second issue in the written description rejection above.

Clarity Issue #3
Claim 1 recites the limitation "in response to the first condition having been completed, transfer and hold the portion of the resources from the first storage location associated with the customer".  There is insufficient antecedent basis for this limitation in the claim.  This limitation directly contradicts the previous limitation which defines the first condition as follows:
a first condition wherein a portion of resources is held by the system for a predetermined period of time and, after the predetermined period of time, the system releases the portion of the resources to the second storage location associated with the merchant providing the product to the customer;

The applicant has defined that the, as part of the first condition, the portion of the resources is held by the system and not at the first storage location.  The limitation in question appears to contradict how the first condition has been previously defined.
Claims 12 and 18 are rejected for similar reasons.

Prior Art
The prior art was not found to anticipate or make obvious the applicant’s currently claimed invention.  This is because the currently claimed invention is incoherent and not supported by the applicant’s originally filed disclosure.  The Examiner could not reasonably map the claims because they feature contradictory limitations that make the claimed invention incoherent and nonsensical.  
If the applicant were to write a coherent claim, the Examiner believes that U.S. Patent Application Publication Number 2016/0260171 by Ford et al. would show the features disclosed by the applicant that the applicant is attempting to claim.  Paragraphs 103 of Ford shows the claimed first condition and paragraph 107 of Ford shows the claimed second condition.  Figure 1 of Ford shows a trust network.  Figure 2 of Ford shows a distributed ledger used to manage transactions.  Ford did not teach or suggest a device that both inserts and executes a validator node.  Ford did not teach or suggest after the first condition is completed transferring resources from the customer’s storage location because Ford maintains an escrow.  The Examiner is not indicating these limitations as patentable because they are not supported by the applicant’s disclosure and the limitations themselves are incoherent when considering the context of the rest of the claim.  
The Examiner has thoroughly reviewed the disclosure and has not found any technical detail that could be indicated as patentable over Fotjik or Ford.  The applicant’s disclosure lacks detail on how its protocol works or how its distributed ledger is structured and managed by nodes the network.  Therefore there is nothing more to recommend, other than to capture the disclosed ideas coherently in the claims so that they can be mapped with the art and put in a better form for appeal.  The applicant will need to file an RCE to do this because of the great time already expended trying to make sense of the current amendment.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS B BLAIR whose telephone number is (571)272-3893. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS B BLAIR/Primary Examiner, Art Unit 2442